Fourth Court of Appeals
                               San Antonio, Texas
                                      May 15, 2015

                                   No. 04-15-00096-CV

                             ALS 88 DESIGN BUILD LLC,
                                      Appellant

                                            v.

                            MOAB CONSTRUCTION CO.,
                                   Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03033
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
      Appellant's Motion for Extension of Time is hereby GRANTED. Time is extended to
May 18, 2015.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court